


109 HR 5468 IH: Responsible Bioterrorism Funding Act

U.S. House of Representatives
2006-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5468
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2006
			Mr. Fossella (for
			 himself, Mr. Ferguson,
			 Mr. Engel,
			 Mr. Sweeney,
			 Mrs. Bono,
			 Mr. Sessions, and
			 Mrs. Lowey) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require that bioterrorism-related grants provided by
		  the Secretary of Health and Human Services to States and political subdivisions
		  of States be distributed on the basis of a risk-based formula.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Bioterrorism Funding Act
			 of 2006.
		2.Department of
			 Health and Human Services; use of risk-based formula for distribution of grants
			 for bioterrorism preparedness
			(a)Use of
			 formula
				(1)In
			 generalWith respect to each program of grants that is
			 administered by the Secretary of Health and Human Services and whose purpose
			 (or one of whose principal purposes) is providing funds to States or political
			 subdivisions of States to prepare for or respond to bioterrorism, all grants
			 made under the program for fiscal year 2007 or any subsequent fiscal year
			 shall, notwithstanding the provisions of the program, be distributed in
			 accordance with the formula under subsection (b), as in effect for the fiscal
			 year involved.
				(2)Certain
			 programsThe programs to which the requirement of paragraph (1)
			 applies include the programs under sections 319C–1 and 319C–2 of the Public
			 Health Service Act.
				(b)Development of
			 formula by secretary of homeland security
				(1)In
			 generalFor purposes of
			 subsection (a), the Secretary of Homeland Secretary, in consultation with the
			 Secretary of Health and Human Services, shall develop a formula for the
			 distribution of grants based on a quantitative assessment of risk based on the
			 following three categories:
					(A)Threat.
					(B)Vulnerability.
					(C)Consequences
					(2)RevisionsThe initial formula under paragraph (1)
			 shall be established and provided to the Secretary of Health and Human Services
			 not later than March 31, 2006. The Secretary of Homeland Security, in
			 consultation with the Secretary of Health and Human Services, shall
			 periodically review the formula and make such revisions as the Secretary
			 determines to be appropriate to accurately distribute funds based on risk. A
			 revision is not effective for a fiscal year unless it is approved by both the
			 Secretary of Homeland Security and the Secretary of Health and Human Services
			 on or before July 1 of the preceding year.
				
